UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4636


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DONNELL MAURICE PITTMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00348-FL-1)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry F. Rose, TERRY F. ROSE, ATTORNEY AT LAW, Smithfield, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donnell Pittman pled guilty, pursuant to a written plea agreement, to possession

with intent to distribute cocaine base, cocaine, and marijuana, in violation of 21 U.S.C.

§ 841(a)(1) (2018), and possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A) (2018). The district court sentenced Pittman to

101 months’ imprisonment. On appeal, Pittman argues that the district court improperly

calculated his base offense level by relying on a quantity of cocaine attributed to him

outside the offense date. The Government has moved to dismiss the appeal as barred by

Pittman’s waiver of the right to appeal included in his plea agreement.

       An appeal waiver “preclude[s] a defendant from appealing a specific issue if the

record establishes that the waiver is valid and the issue being appealed is within the scope

of the waiver.” United States v. Archie, 771 F.3d 217, 221 (4th Cir. 2014). A defendant

validly waives his appeal rights if he agreed to the waiver “knowingly and intelligently.”

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010). “To determine whether a

waiver is knowing and intelligent, we examine the totality of the circumstances, including

the experience and conduct of the accused, as well as the accused’s educational background

and familiarity with the terms of the plea agreement.” United States v. Thornsbury, 670
F.3d 532, 537 (4th Cir. 2012) (internal quotation marks omitted). “Generally, if a district

court questions a defendant regarding the waiver of appellate rights during the [Fed. R.

Crim. P.] 11 colloquy and the record indicates that the defendant understood the full

significance of the waiver, the waiver is valid.” Id.



                                             2
       Our review of the Rule 11 colloquy and the plea agreement confirms that Pittman

knowingly and voluntarily waived the right to appeal his sentence and that Pittman’s claim

that the district court miscalculated his Sentencing Guidelines range falls squarely within

the scope of the waiver.     We therefore enforce the appellate waiver and grant the

Government’s motion to dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              DISMISSED




                                            3